327 F.2d 81
William Nay WOOD, Appellant,v.Sherman H. CROUSE, Warden, Kansas State Penitentiary,Lansing, Kansas, Appellee.
No. 7500.
United States Court of Appeals Tenth Circuit.
Jan. 31, 1964.

Arthur W. Burke, Jr., Denver, Colo., for appellant.
Arthur E. Palmer, Asst. Atty. Gen., Topeka, Kan.  (William M. Ferguson, Atty. Gen., of Kansas, and Park McGee, Asst. Atty. Gen., Topeka, Kan., on the brief), for appellee.
Before PICKETT and LEWIS, Circuit Judges, and KERR, District Judge.
PER CURIAM.


1
This is a habeas corpus proceeding in which petitioner, Wood, challenges the validity of five sentences for 30 years each which he is now serving in the Kansas State Penitentiary.  The petitioner appeals from an order discharging the writ remanding him to the custody of the respondent warden.


2
Wood is also serving, concurrently with the 30 year sentences, another, separate and as yet uncompleted sentence of not less than 10 years.  The validity of this sentence is not questioned.


3
It is well settled that habeas corpus will not lie when the prisoner will not be entitled to immediate release if there is a determination in his favor in the proceeding.  Crawford v. Taylor, 10 Cir., 290 F.2d 197; McGann v. Taylor, 10 Cir., 289 F.2d 820, cert. denied 368 U.S. 904, 82 S. Ct. 182, 7 L. Ed. 2d 98.


4
Affirmed.